BERANEK, Judge.
This matter is before us on interlocutory appeal and is governed by the 1977 Revision of the Florida Rules of Appellate Procedure. Although neither party has raised the question, we determine the order appealed is not within the permitted class of non-final orders which are subject to review pursuant to Rule 9.130. If the case is viewed as a petition for common law certiorari pursuant to Fla.R.App.P. 9.040(c), we are of the opinion that no adequate jurisdictional basis has been demonstrated.
If the order appealed is erroneous and remains uncorrected throughout the balance of the proceedings and if the appellant does suffer an adverse final judgment, then the entire matter may be reviewed on full appeal.
APPEAL DISMISSED.
CROSS and DAUKSCH, JJ., concur.